DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-19, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of manufacturing a semiconductor structure with “removing a portion of the molding to expose a sidewall of the sacrificial layer, wherein a top surface of the molding is at a level substantially same as the top surface of the die” along with other limitations of the claim.
Regarding claim 9, the prior art of record does not disclose or fairly suggest a method of manufacturing a semiconductor structure with “removing a portion of the molding to expose a sidewall of the first sacrificial layer and a sidewall of the second sacrificial layer, wherein a top surface of the molding is at a level substantially same as the top surface of the second die” along with other limitations of the claim.
Regarding claim 17, the prior art of record does not disclose or fairly suggest a method of manufacturing a semiconductor structure with “removing a portion of the molding to expose a sidewall of the first sacrificial layer and a sidewall of the second sacrificial layer, wherein a top surface of the molding is at a level substantially same as a bottom surface of the second sacrificial layer, and 5the top surface of the molding is at 
The closest prior art of record are Chino (US 2011/0272800 A1), Friis et al. (US 6987068 B2), Hu (US 2014/0048959 A1), and Wang (US 2013/0009316 A1).  Chino teaches a method of forming a semiconductor package but the top surface of the dies is lower than the top surface of the molding surrounding it (see Fig. 3O of Chino). Moreover, Chino’s method does not involve a sacrificial layer either.  Friis teaches a method of forming a semiconductor package that utilizes a sacrificial layer (13 in Figs. 13-17 of Friis) protecting a top surface of the die (12). However, this method does not teach the top surface of the die is at the same level as the top surface of the molding surrounding it. Wang teaches a method of forming an encapsulated package. The package includes multiple dies of different heights (see Fig. 2).  However, Wang does not teach that the top surface of the molding is at the level with the top surface of a second die.  Hu teaches a method of forming a package of non-coplanar devices (Figs. 1-14 of Hu) where the top surface of a first device (1022) is at the same level with the top surface of the molding, and a second device (1021) has a top surface that is lower than the top surface of the molding. However, during the molding step (Fig. 2 of Hu) the devices are mounted with the active faces attached to the carrier substrate, and the molding is formed covering the back side of these devices (as seen in Fig. 2 of Hu).  There is no motivation to form a sacrificial layer on top of each device, and there is no teach or motivation to add a teaching of removing a portion of the molding to expose a sidewall of the sacrificial layers above each device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Tuan A Hoang/           Examiner, Art Unit 2822